DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed February 17, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, by a device comprising a processor, traffic information, wherein the traffic information comprises traffic conditions along one or more routes to a destination; receiving, by the device, express lane pass 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “based on the traffic information, express lane pass information, and toll information, determining, by the device, a plurality of routes to the destination and corresponding costs for using each route of the plurality of routes to the destination” in the context of this claim encompasses the user the user manually or mentally calculating the best route based on the user preference. Similarly, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine, based on a personal preference, a travel route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-7 are also rejected for their dependency upon claim 1. Further, claims 8-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Wu et al, US 2013/0261960, in view of Ramot et al. WO 2019/023324, hereinafter referred to as Wu and Ramot, respectively.

Regarding claim 1, Wu discloses a method comprising: 
(See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”); 
receiving, by the device, toll information along the one or more routes to the destination (See at least ¶ 30, “The routes may include a number of different segments for which traffic and toll information may differ. Supplementary information may be received for each of the segments within each of the routes, as shown in block 204. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route”); 
based on the traffic information, express lane pass information, and toll information, determining, by the device, a plurality of routes to the destination and corresponding costs for using each route of the plurality of routes to the destination (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”); and 
transmitting, by the device, the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”).
Wu fails to explicitly disclose receiving, by the device, express lane pass information associated with a profile.
However, Ramot teaches receiving, by the device, express lane pass information associated with a profile (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include receiving, by the device, express lane pass information associated with a profile as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 2, Wu discloses the method of claim 1, further comprising: receiving a selection of a first route of the plurality of routes; and based on the selection of the first route, sending a message to a navigation application to alter a navigation route of a vehicle to the first route (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can
be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can
provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 3, Wu discloses the method of claim 1, further comprising: based on the plurality of routes and corresponding costs for using each route, determining a first route that (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and
optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 4, Wu discloses the method of claim 3.
Wu fails to explicitly disclose wherein the vehicle is at least a level three autonomous vehicle.
However, Ramot teaches wherein the vehicle is at least a level three autonomous vehicle (See at least ¶ 12, “In one embodiment, a system may direct manually-drivable vehicles and autonomous vehicles.”), (See at least ¶ 14, “an autonomous vehicle-for-hire may comprise a vehicle body; at least one sensor associated with the vehicle body for sensing traffic conditions in a vicinity of the vehicle for hire; a communications interface for communicating with a remote server configured to electronically receive ride requests from prospective passengers; and at least one processor”), (See at least ¶ 48, “a vehicle may include an autonomous vehicle, wherein a control device integrated with the vehicle or a management system separate from the vehicle may send operational instructions and guide the vehicle to designated pick-up locations and drop-off locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include wherein the vehicle is at least a level three autonomous vehicle as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).
 
Regarding claim 5, Wu discloses the method of claim 1. 
Wu fails to explicitly disclose wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes.
However, Ramot teaches wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes (See at least ¶ 51, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride. For example, the system may offer a discount for the shared portion of the ride. In some embodiments, the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to use toll roads, the walking distance between the starting point and the pick-up location, and the walking distance between the desired destination and the drop-off location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 6, Wu discloses the method of claim 1, further comprising receiving a selection of a first route of the plurality of routes based on the profile (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and
optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 7, Wu discloses the method of claim 1, further comprising receiving a selection of a first route of the plurality of routes based on the profile, wherein the profile comprises a daily amount that is used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Regarding claim 8, Wu discloses an apparatus comprising: 
a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations  (See at least fig 1,  ¶ 25, “FIG. 1 shows a block diagram of a Global Positioning Satellite (GPS) enabled device 100 in which the present invention may be implemented. Navigation enabled device 100 includes a processor 102 and a display 104 that is coupled to a system bus 106…A system bus 106 also affords communication with a hardware based readable storage medium 112”) comprising: 
 (See at least fig 3, item 304, ¶ 31, “A destination location is received by the navigation enabled device, as shown in block 304. The destination location may be provided directly by a user or by another module being implemented on the navigation enabled device 100, such as a mapping application”); 
responsive to sending the destination location, receiving a plurality of routes to the destination location  (See at least fig 3, item 308, ¶ 32, “Multiple routes between the destination location and origin location are then determined, as shown in block 308. The routes may include a number of different segments for which traffic and toll information may differ”) and corresponding financial costs for using each route of the plurality of routes to the destination location (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”); and 
displaying the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”).

However, Ramot teaches wherein each route of the plurality of routes comprise express lanes (See at least ¶ 251, “Route module 1505 may further compare each route to current traffic data and select the vehicle that has a faster ( or the fastest) drop-off time for the prospective passenger… The drop-off time may include the time for each vehicle driving from the current location of each vehicle to the drop-off location…ride request module 1502 may select the vehicle that has a faster (or the fastest) driving time for the prospective passenger as the specific vehicle-for-hire assigned to the prospective passenger. The driving time may be the time for each selected vehicle from the pick-up location to the drop-off location”), (The examiner notes that routes that comprise express lanes are expected to be faster than other routes without express lanes. Thus, a route comprising an express lanes is equivalent to a faster route. Further, Wu also discloses the use of express lanes or reserve lanes to save travel time. Therefore, the used of express lanes to save travel time is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein each route of the plurality of routes comprise express lanes as taught by Ramot because it would allow the system to assign the vehicle between ( or among) the selected vehicles that results in a faster ( or the fastest) average drop-off time for the first and second passengers (Ramot ¶ 252).

Regarding claim 9, Wu discloses the apparatus of claim 8, wherein the plurality of routes is determined based on toll information along one or more routes to the destination location (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”).

Regarding claim 10, Wu discloses the apparatus of claim 8.
Wu fails to explicitly disclose wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, wherein the apparatus is a mobile device.
However, Ramot teaches wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, wherein the apparatus is a mobile device (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, wherein the apparatus is a mobile device as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 11, Wu discloses the apparatus of claim 8, wherein the plurality of routes is determined based on traffic information (See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”).

Regarding claim 12, Wu discloses the apparatus of claim 8, the operations further comprising: receiving a selection of a first route of the plurality of routes; and based on the selection of the (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 13, Wu discloses the apparatus of claim 8, the operations further comprising: based on the plurality of routes and corresponding costs for using each route, determining a first route that corresponds to a cost threshold and time threshold; and displaying the first route (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 14, Wu discloses the apparatus of claim 8.
Wu fails to explicitly disclose wherein the apparatus is at least a level three autonomous vehicle.
However, Ramot teaches wherein the apparatus is at least a level three autonomous vehicle (See at least ¶ 12, “In one embodiment, a system may direct manually-drivable vehicles and autonomous vehicles.”), (See at least ¶ 14, “an autonomous vehicle-for-hire may comprise a vehicle body; at least one sensor associated with the vehicle body for sensing traffic conditions in a vicinity of the vehicle for hire; a communications interface for communicating with a remote server configured to electronically receive ride requests from prospective passengers; and at least one processor”), (See at least ¶ 48, “a vehicle may include an autonomous vehicle, wherein a control device integrated with the vehicle or a management system separate from the vehicle may send operational instructions and guide the vehicle to designated pick-up locations and drop-off locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the apparatus is at least a level three autonomous vehicle as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 15, Wu discloses the apparatus of claim 8.

However, Ramot teaches wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, the operations further comprising displaying a first route of the plurality of routes based on the profile (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”), (See at least ¶ 279, “vehicle direction module 1820 may send directions for display to the driver to a driver device (e.g., driver device 120D-F) associated with the vehicle-for-hire. The directions may be sent using communications module 1810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, the operations further comprising displaying a first route of the plurality of routes based on the profile as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 16, Wu discloses the apparatus of claim 8, wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, the operations further comprising sending a selection of a first route of the plurality of routes based on the profile, wherein the profile comprises a daily amount that may be used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Regarding claim 17, Wu discloses an apparatus comprising: a processor; and a memory coupled with the processor (See at least fig 1,  ¶ 25, “FIG. 1 shows a block diagram of a Global Positioning Satellite (GPS) enabled device 100 in which the present invention may be implemented. Navigation enabled device 100 includes a processor 102 and a display 104 that is coupled to a system bus 106…A system bus 106 also affords communication with a hardware based readable storage medium 112”), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving traffic information, wherein the traffic information comprises traffic conditions along one or more routes to a destination (See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”); 
receiving toll information along the one or more routes to the destination; based on the traffic information, express lane pass information, or toll information, determining a plurality of routes to the destination and corresponding costs for using each route of the plurality of routes to the destination (See at least ¶ 30, “The routes may include a number of different segments for which traffic and toll information may differ. Supplementary information may be received for each of the segments within each of the routes, as shown in block 204. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route”); and 
transmitting the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”).
Wu fails to explicitly disclose receiving express lane pass information associated with a profile.
However, Ramot teaches receiving express lane pass information associated with a profile (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include receiving express lane pass information associated with a profile as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 18, Wu discloses the apparatus of claim 17, the operations further comprising: receiving a selection of a first route of the plurality of routes; and based on the selection of the first route, sending a message to a navigation application to alter a navigation route of a vehicle to the first route (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can
provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 19, Wu discloses the apparatus of claim 17.
Wu fails to explicitly disclose wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes.
However, Ramot teaches wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes (See at least ¶ 51, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride. For example, the system may offer a discount for the shared portion of the ride. In some embodiments, the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to use toll roads, the walking distance between the starting point and the pick-up location, and the walking distance between the desired destination and the drop-off location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 20, Wu discloses the apparatus of claim 17, the operations further comprising receiving a selection of a first route of the plurality of routes based on the profile, wherein the profile comprises a daily amount that is used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665